Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed May 26, 2021 has been entered. Claims 1 and 3-15 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed March 18, 2021. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on May 6, 2019 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita (US 20120287156 A1, published November 15, 2012) in view of White et al. (US 20140128738 A1, published May 8, 2014), hereinafter referred to as Tsujita and White, respectively.
Regarding claim 1, Tsujita teaches an ultrasonic imaging system (Fig. 1, ultrasonic diagnosis apparatus 100) for producing multiple different modes of images (Fig. 1, two-dimensional tomographic image creation unit 113, two-dimensional elastic image creation unit 115, and two-dimensional blood flow image creation unit 117) comprising: 
An ultrasound probe having an array transducer (Fig. 1; see pg. 1, col. 2, para. 0018 – “The ultrasonic probe 102 is formed by arraying a plurality of transducers…”);
A frame memory (Fig. 1, data storage unit 109), 
Wherein the frame memory is arranged store frames of echo signals (Fig. 1; see pg. 2, col. 1, para. 0021 - "...a data storage unit 109 that stores RF signal frame data generated by the phasing addition unit 108..."), 
Wherein the frames comprise echo signals corresponding to an image field of view (Fig. 1; see pg. 1, col. 2, para. 0017 - "...a signal receiving unit 106 that receives a reflected echo signal reflected from the object 101..."); 
An anatomical image processor circuit (Fig. 1, two-dimensional tomographic image creation unit 113), 
Wherein the anatomical image processor circuit is coupled to the frame memory (see Fig. 1 - data storage unit 109 coupled to the two-dimensional tomographic image creation unit 113), 
Wherein the anatomical image processor circuit is arranged to produce anatomical images from the frames of echo signals corresponding to the image field of view (Fig. 1; see pg. 2, col. 1, para. 0021 - "...a two-dimensional tomographic image creation unit 113 that creates a two-dimensional tomographic image on the basis of the RF signal frame data stored in the data storage unit 109..."); 
A mechanical function image processor circuit (Fig. 1, two-dimensional elastic image creation unit 115), 
Wherein the mechanical function image processor circuit is coupled to the frame memory (see Fig. 1 - data storage unit 109 coupled to the two-dimensional elastic image creation unit 115), 
Wherein the mechanical function image processor circuit is arranged to produce mechanical function images from the frames of echo signals corresponding to the image field of view (Fig. 1; see pg. 2, col. 1, para. 0021 - "...a two-dimensional elastic image creation unit 115 that creates a two-dimensional elastic image on the basis of a plurality of RF signal frame data items stored in the data storage unit 109..."; 
A hemodynamic image processor circuit (Fig. 1, two-dimensional blood flow image creation unit 117), 
Wherein the hemodynamic image processor circuit is coupled to the frame memory (see Fig. 1 - data storage unit 109 coupled to the two-dimensional blood flow image creation unit 117), 
Wherein the hemodynamic image processor circuit is arranged to produce blood flow images from the frames of echo signals corresponding to the image field of view (Fig. 1; see pg. 2, col. 1, para. 0021 - "...a two-dimensional blood flow image creation unit 117 that creates a two-dimensional blood flow image by calculating blood flow information, such as the speed of blood flow or the amount of blood flow (power), on the basis of the plurality of RF signal frame data items stored in the data storage unit 109..."); AND
 A display coupled to the anatomical image processor circuit, the mechanical function image processor circuit, and the hemodynamic image processor circuit (Fig. 1 - display unit 122 connected to two-dimensional tomographic image creation unit 113, two-dimensional elastic image creation unit 115, and two-dimensional blood flow image creation unit 117), 
Wherein the display is arranged to display images from the anatomical image processor circuit and the mechanical function image processor circuit and the hemodynamic image processor circuit simultaneously (Fig. 1; see pg. 6, col. 1, para. 0069 - "The combination processing unit 121 sets the RGB values for respective coordinates of the two-dimensional projection plane of the tomographic code obtained by converting the composite tomographic image created by the composite projected image creation unit 120, the blood flow code obtained by converting the composite blood flow image, and the elastic code obtained by converting the composite elastic image, and performs combination and coloring processing for each component of RGB on the basis of "composite projected image=composite tomographic image+composite elastic image+composite blood flow image"."; see para. 0088 - "it is possible to display the three-dimensional elastic image, the three-dimensional blood flow image, and the three-dimensional tomographic image such that each of the images can be recognized as a composite projected image. That is, the operator can check the positional relationship of tomographic information enabling tissue to be checked, elastic information enabling the hardness information to be checked, and a blood flow image enabling the blood flow information to be checked in a three-dimensional manner in the composite projected image.").
Tsujita does not explicitly teach a multiline beamformer, wherein the beamformer is coupled to the array transducer, wherein the multiline beamformer is arranged to acquire frames of echo signals at the high acquisition frame rate.
Whereas, White teaches a multiline beamformer, wherein the beamformer is coupled to the array transducer, wherein the multiline beamformer is arranged to acquire frames of echo signals at the high acquisition frame rate (see pg. 5, col. 1, para. 0047 – “…100 frames of a heart cycle may be acquired in 100 ms at 1000 Hz…”; see pg. 5, col. 2, para. 0062 – “...multi-line acquisition in which two or more lines are acquired simultaneously through parallel beam forming…”; see pg. 5, col. 2, para. 0063 – “…acquiring 25 lines simultaneously (rather than one at a time), the acquisition time can be reduced to approximately 20 seconds (256 lines/25 lines per second).”; Fig. 3A; see pg. 3, col. 2, para. 0033 – “…the ultrasound data set 310 is a graphical display of an M-mode ultrasound acquisition obtained from the heart of a subject (eg., a mouse, rat, human, etc.).” so the 1000 frames per second (fps) frame acquisition rate for a rat’s heart is reduced to 73 fps when scanning the human left ventricle, as explained using the applicant’s remarks, BUT acquiring 25 lines simultaneously increases the rate to 1818 fps when scanning the human left ventricle, which is considered a high acquisition frame rate).
Furthermore, regarding claim 3, White further teaches an ultrasound imaging system wherein the multiline beamformer is arranged further configured to acquire frames of echo signals at the high acquisition frame rate of at least 800 Hz (see pg. 5, col. 1, para. 0047 – “…100 frames of a heart cycle may be acquired in 100 ms at 1000 Hz…”; see pg. 5, col. 2, para. 0062 – “...multi-line acquisition in which two or more lines are acquired simultaneously through parallel beam forming…”; see pg. 5, col. 2, para. 0063 – “…acquiring 25 lines simultaneously (rather than one at a time), the acquisition time can be reduced to approximately 20 seconds (256 lines/25 lines per second).”; Fig. 3A; see pg. 3, col. 2, para. 0033 – “…the ultrasound data set 310 is a graphical display of an M-mode ultrasound acquisition obtained from the heart of a subject (eg., a mouse, rat, human, etc.).” so the 1000 frames per second (fps) frame acquisition rate for a rat’s heart is reduced to 73 fps when scanning the human left ventricle, as explained using the applicant’s remarks, BUT acquiring 25 lines simultaneously increases the rate to 1818 fps when scanning the human left ventricle, which is considered a high acquisition frame rate).
Furthermore, regarding claim 6, Tsujita further teaches wherein the anatomical image processor circuit, the mechanical function image processor circuit, and the hemodynamic image processor circuit are arranged to produce images using a common group of the echo signals (Fig. 1; see pg. 3, col. 1, para. 0030 - "The composite projected image creation unit 120 creates a plurality of projected images by reading the plurality of types of volume data stored in the volume data storage unit 119 and creates a composite projected image by combining the plurality of created projected images. The projected image is a three-dimensional image created by rendering of volume data onto the two-dimensional projection plane."; see pg. 2, col. 2, para. 0026 - "...on the basis of the signal transmission and reception direction                         
                            
                                
                                    θ
                                    ,
                                     
                                    ϕ
                                
                            
                             
                        
                    equivalent to the acquisition position..." of the three 2D images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Tsujita, by including to the system a multiline beamformer arranged to acquire frames at a high acquisition frame rate, as disclosed in White. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the total acquisition time, as taught in White (see pg. 5, col. 2, para. 0062-0063).
Furthermore, regarding claim 7, Tsujita further teaches wherein the echo signals are used by the anatomical image processor circuit, the mechanical function image processor circuit, and the hemodynamic image processor circuit (see Fig. 1 - echo signals in the data storage unit 109 from the signal receiving unit 106 are used by the two-dimensional tomographic image creation unit 113, the two-dimensional elastic image creation unit 115, and the two-dimensional blood flow image creation unit 117). 
Tsujita does not explicitly teach wherein the beamformer is arranged further configured to use a common transmit pulse sequence, AND wherein the beamformer receives the echo signals. 
Whereas, White further teaches wherein the beamformer is arranged further configured to use a common transmit pulse sequence (Fig. 1; see pg. 3, col. 1, para. 0030 – “The transmit subsystem 118 generates ultrasound pulses based on user selected parameters. The ultrasound pulses are sequenced appropriately by the control Subsystem 127 and are applied to the probe 112 for transmission toward the subject 102.”), AND wherein the beamformer receives the echo signals (Fig. 1; see pg. 3, col. 1, para. 0031 – “The receive subsystem 120 records the echo data returning from the subject 102, and processes the ultrasound echo data based on user selected parameters.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the echo signals, as disclosed in Tsujita, by having a beamformer use a common transmit pulse sequence and receive echo signals, as disclosed in White. One of ordinary skill in the art would have been motivated to make this modification in order to control the transmit pulse sequence and echo signals based on the user’s selected parameters, as taught in White (see pg. 3, col. 1, para. 0029). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita in view of White, as applied to claim 1 above, and further in view of Burcher et al. (US 20090069693 A1, published March 12, 2009), hereinafter referred to as Burcher.
Regarding claim 4, Tsujita in view of White teaches all of the elements as disclosed in claim 1 above.
Tsujita in view of White does not explicitly teach an ultrasound system wherein multiline beamformer is arranged further configured to scan the image field with at least one diverging transmit beam, plane wave, or unfocused beam. 
Whereas, Burcher teaches an ultrasound system wherein the multiline beamformer is arranged further configured to scan the image field with at least one diverging transmit beam, plane wave, or unfocused beam (see Fig. 5, transmit beamformer 106; see Figs. 1A-1C, diverging transmit beam profiles 10, 10', and 10" from transducer array 8; see pg. 2, col. 1, para. 0014 - "The transmitted beam reaches its tightest focus at the focal region 12 and diverges thereafter. In other implementations a diverging transmit beam may be used."; see Fig. 2A; see pg. 2, col. 2, para. 0020 - "The beam profile for the transmit beam which converges on this focal point and diverges thereafter is defined by lines 31-34."). 
Furthermore, regarding claim 5, Burcher further teaches wherein the multiline beamformer is arranged to produce at least 32 received multilines in response to a diverging transmit beam (see Fig. 5; see pg. 4, col. 1, para. 0029 - "The echoes received by each transducer element of the array 104 in response to each transmit beam are applied to the inputs of multiline processors 110a-110n. Each multiline processor comprises a receive beamformer..."; see pg. 3, col. 2, para. 0025 - "For each transmitted beam a multiline beamformer receives multiple beams at different lateral locations.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiline beamformer, as disclosed in Tsujita in view of White, by having the beamformer scan the image field with at least one diverging transmit beam, and produce multiple receive lines in response to a diverging transmit beam, as disclosed in Burcher. One of ordinary skill in the art would have been motivated to make this modification in order to coherently combine the transmit beams to produce an effective focused signal at a certain point, and to increase the frame rate of the display and reduce speckle artifacts in the image, as taught in Burcher (see pg. 3, col. 1, para. 0021; see pg. 1, col. 2, para. 0005-0006).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujita in view of White, as applied to claim 1 above, and further in view of Mehi (US 20070239001 A1, published October 11, 2007), hereinafter referred to as Mehi. 
	Regarding claim 8, Tsujita in view of White teaches all of the elements as disclosed in claim 1 above.
	Tsujita in view of White does not explicitly teach wherein anatomical image processor circuit further comprises a B mode processor circuit arranged configured to produce B mode images of anatomical structure.
	Whereas, Mehi, in the same field of endeavor, teaches wherein anatomical image processor circuit further comprises a B mode processor circuit arranged configured to produce B mode images of anatomical structure (Fig. 16, B-mode processing module 1612; see pg. 5, col. 1, para. 0082 – “…the ultrasound image can be of a subject or an anatomical portion thereof, such as a heart or a heart valve.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Tsujita in view of White, by including a B-mode processor to produce B-mode images of the heart. One of ordinary skill in the art would have been motivated to make this modification in order for the user to run different imaging modes simultaneously with B-mode in real-time for cardiology, as taught in Mehi (see pg. 7, para. 0099). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita in view of White as applied to claim 1 above, and further in view of Roundhill et al. (US 6139501 A, published October 31, 2000), hereinafter referred to as Roundhill.
Regarding claim 9, Tsujita in view of White teaches all of the elements as disclosed in claim 1 above. 
Tsujita in view of White does not explicitly an ultrasound imaging system further comprising a quadrature demodulator having an input coupled to the beamformer and an output coupled to the frame memory.
Whereas, in the same field of endeavor, Roundhill teaches an ultrasound imaging system further comprising a quadrature demodulator having an input coupled to the multiline beamformer and an output coupled to the frame memory (see Figs. 1-2 - beamformer BF 12 connects to the quadrature bandpass filter QBP 20, which connects to the ensemble store 52 (frame memory); see col. 1, lines 54-57 - "...the beamformer is a digital beamformer which operates on digital samples of the received echoes to produce a sequence of echo samples along each image line."; see col. 2, lines 58-60 - "The coherent echo samples are demodulated and filtered by a quadrature bandpass (QBP) filter 20 to produce I and Q quadrature components of each echo sample."; see col. 3, lines 19-23 - "The I,Q samples are also applied to an ensemble store 52 where multiple lines of echoes are stored to collect an ensemble of temporally discrete echo samples at each sample volume where motion is to be displayed."). 
Furthermore, regarding claim 10, Roundhill further teaches wherein the mechanical function image processor circuit comprises a motion processor circuit arranged to produce tissue Doppler images, a strain rate image processing chain, or a strain image processing chain (see Fig. 1, power motion processor 58; see col. 6, lines 64-67 - "An additional benefit of tissue motion imaging is that only relatively short ensembles (few samples) are required to detect the Doppler signal or power motion signal from moving tissue."; see col. 7, lines 33-37 - "High quality multi-mode tissue Doppler images have been produced using Doppler ensembles of three or four samples, and power motion imaging produces excellent results with only two samples in an ensemble.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system including the multiline beamformer, as disclosed in Tsujita in view of Mehi, by including a quadrature bandpass filter having an input coupled to the beamformer and an output coupled to the frame memory, and including a power motion processor circuit arranged to produce tissue Doppler images, as disclosed in Roundhill. One of ordinary skill in the art would have been motivated to make this modification in order to impose different processing characteristics, such as different bandwidths and center frequencies, on echo signals for B-mode or Doppler processing circuits, and to bypass the wall filter when performing tissue Doppler imaging, as filtering would have resulted in overestimation of tissue motion velocity, as taught in Roundhill (see col. 3, lines 1-10; see col. 7, lines 31-48).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita in view of White and Roundhill, as applied to claim 9 above, and further in view of Bae et al. (WO 2011027253 A1, published March 10, 2011), hereinafter referred to as Bae.
Regarding claim 11, Tsujita in view of White and Roundhill teaches all of the elements as disclosed in claim 9 above. 
Tsujita in view of White and Roundhill does not teach explicitly teach wherein the strain rate image processing chain and the strain image processing chain comprise a spatial derivative estimator. 
Whereas, Bae, in the same field of endeavor, teaches wherein the strain rate image processing chain and the strain image processing chain comprise a spatial derivative estimator (see Fig. 1, strain estimator 3; see Fig. 2 - strain image processing flowchart; see pg. 6, lines 4-10 - "The frame memory stores consecutive samplings of the image field on a spatial basis for the calculation of strain by a strain estimator 32 from the frame-to- frame displacement of particles in the image field; strain is calculated as a spatial derivative of displacement."). 
Furthermore, regarding claim 12, Bae further teaches wherein the spatial derivative estimator is further coupled to receive signals of tissue velocity (see Fig. 1 - strain estimator 3 receive signals from frame memory 30, which is connected to Doppler processor 28; see pg. 6, lines 9-13 - "...strain is calculated as a spatial derivative of displacement. Strain may be calculated from radiofrequency (RF) or baseband I and Q data, and may also be calculated from amplitude-detected (B mode) or tissue Doppler data.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Tsujita in view of White and Roundhill, by including a strain estimator in the strain image processing unit, as disclosed in Bae. One of ordinary skill in the art would have been motivated to make this modification in order to produce a strain image in which their boundaries, stiffness, and other characteristics can be assessed for anomalies, as disclosed in Bae (see pg. 11, lines 8-35).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita in view of White and Roundhill, as applied to claim 9 above, and further in view of Mehi.
Regarding claim 13, Tsujita in view of White and Roundhill teaches all of the elements as disclosed in claim 9 above.
Tsujita in view of White and Roundhill does not explicitly teach wherein the hemodynamic image processor circuit further comprises one or more of a color flow processing chain, a power Doppler processing chain, a spectral Doppler processor circuit, a B-flow processing chain, or a vector flow processing chain.
Whereas, Mehi, in the same field of endeavor, teaches wherein the hemodynamic image processor circuit further comprises one or more of a color flow processing chain, a power Doppler processing chain, a spectral Doppler processor circuit, a B-flow processing chain, or a vector flow processing chain (see Fig. 16 - color flow processing module 1613 as a part of the main processing unit 1620 of the ultrasound system 1600).
Furthermore, regarding claim 14, Mehi further teaches wherein the hemodynamic image processor circuit is arranged configured to segment tissue motion and flow by filtering according to a frequency threshold (see pg. 34, col. 1, para. 0388 - "...the wall filters for color flow imaging can be changed during playback, allowing optimization for the specific flow conditions.").
Furthermore, regarding claim 15, Mehi further teaches wherein the B-flow processing chain further comprises a clutter filter arranged configured to pass B mode signals of blood flow (see Fig. 19 - clutter filter; see pg. 24, col. 1, para. 0270 - "Doppler color flow imaging is combined with B-Mode imaging such that the common blocks of the B-Mode signal path and the Doppler color flow signal path are time multiplexed to provide both types of processing."; see pg. 24, col. 1, para. 0271 -"For CFI (Color Flow Imaging), the Signal Processing Module 2422 performs processes that may include: ensemble buffering; clutter filter..."; see pg. 24, col. 1, para. 0272 - "After the I and Q waveforms from the receive beamformer summed output have passed through the clutter filter, the various parameters of the Doppler signal are estimated by a Doppler frequency and power estimator in either the host computer or the CPU 2424 on the beamformer control board...These parameters may be used in a decision matrix to determine the probability that the frequency estimate is a true estimate of the Doppler spectrum, rather than a noise or clutter signal estimate. Color flow velocity estimates are derived from the Doppler frequency estimates. All of the estimates are derived using a 2-D autocorrelation method as is known to one of ordinary skill in the art.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system including the hemodynamic image processor circuit, as disclosed in Tsujita in view of White and Roundhill, by having the circuit include a color flow processing module with a clutter filter, as disclosed in Mehi. One of ordinary skill in the art would have been motivated to make this modification in order to allow image optimization for specific blood flow conditions, as taught in Mehi (see pg. 34, col. 1, para.0388). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jackson et al. (US 20070055158 A1, published March 8, 2007) discloses an ultrasound imaging system that identifies cardiac events and displaying various imaging modes. 
Li (US 20070276237 A1, published November 29, 2007) discloses an ultrasound imaging system with a 2D transducer array using diverging beams in the elevational and azimuthal directions. 
Hall et al. (US 20100152578 A1, published June 17, 2010) discloses an ultrasound imaging system and a non-ultrasound imaging system communicating, directly or indirectly, using various imaging modes. 
Tamura (US 20110245678 A1, published October 6, 2011) discloses an ultrasound imaging system using detected shear waves and displaying at least one propagation property associated with the detected shear waves, using various imaging modes. 
Lause (US 20130184580 A1, published July 18, 2013) discloses an ultrasound imaging system to display a color flow image and a spectral Doppler image using the same acquired signal.
Yao et al. (US 20150087980 A1, published March 26, 2015) discloses an ultrasound imaging system that displays the frame of various imaging modes according to the percentage of a time period set in the setting information for each type of imaging mode. 
Yoshikawa (US 20150133782 A1, published May 14, 2015) discloses an ultrasound imaging system that uses shear wave velocity for elastic evaluation of tissues in the region of interest. 
Kulakowski, JR. et al. (US 20160030005 A1, published February 4, 2016) discloses an ultrasound imaging system that simultaneously transmit two ultrasound signals from two different apertures, and display the two images simultaneously in various imaging modes. 
Chiang et al. (US 20160228091 A1, published August 11, 2016) discloses a portable ultrasound system that displays various imaging modes simultaneously.
Clark (WO 2007107926 A1, published September 27, 2007) discloses an ultrasonic diagnostic imaging system that simultaneously produces a color overlay of tissue motion which can be overlaid with the structural B-mode image and a graph showing strain rate or strain vs. time on the same display screen. 
Kim et al. (US 20160089114 A1, published March 31, 2016) discloses an ultrasound system that simultaneously provides a tissue Doppler image and a blood flow Doppler image to provide accurate hemodynamic information on a patient suffering from a heart disease.
Tavakoli et al. (US 9629615 B1, published April 25, 2017 with a priority date of September 6, 2013) discloses a system acquiring echocardiographic images including B-mode ultrasonic images and tissue Doppler images and calculating a motion field of the heart. 
Sasaki (US 9895138 B2, published February 20, 2019 with a priority date of June 6, 2012) discloses an ultrasonic diagnostic apparatus that generates a superimposed image of a tissue Doppler waveform on a blood flow Doppler waveform, and simultaneously displays on the same display screen the superimposed image and a B-mode image of a blood vessel. 
Zhai (US 20180028154 A1, published February 1, 2018 with a priority date of July 29, 2016) discloses a medical diagnostic ultrasound imaging system that uses multi-beam scanning for Doppler imaging. 
Kim et al. (US 20170128046 A1, published May 11, 2017 with a priority date of July 11, 2016) discloses an ultrasound diagnosis apparatus that performs multi-beam reception focusing using two digitial beamformers in two separate directions.  
Bruce et al. (US 20080234580 A1, published September 25, 2008) discloses an ultrasonic diagnostic imaging system that uses a multiline beamformer which produces a more than two sequences of echo signals along multiple spatially distinct receive scanlines in response to a signal transmit beam, and the beamformer is coupled to an ensemble memory. 
Wilkening et al. (US 9398898 B2, published July 26, 2016) discloses a medical diagnostic ultrasound imaging system that uses a wide beam or receiving along multiple receive scan lines in response to a given transmission.
Peterson et al. (US 6390980 B1, published May 21, 2002) discloses an ultrasonic diagnostic imaging system that uses a multiline beamformer that uses multiple receive lines form a signal transmit pulse, and produces real time compounded images at high frame rates of display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793